429 F.2d 1314
Thomas Robinson BUEL, Jr., Petitioner-Appellant,v.J. E. Bill DECKER, Respondent-Appellee.
No. 29267.
United States Court of Appeals, Fifth Circuit.
July 17, 1970.

Thomas Robinson Buel, Jr., pro se.
Henry Wade, Dist. Atty., Dallas County, John B. Tolle, Asst. Dist. Atty., Dallas, Tex., for appellee.
Before GEWIN, GOLDBERG, and DYER, Circuit Judges.
PER CURIAM:


1
This appeal is taken from an order of the district court denying habeas corpus relief after holding an evidentiary hearing.  We affirm.1


2
Appellant is presently free on bond pending extradition procedures by the State of Texas instituted upon a request from the State of Illinois.  Prior to being released on bond, appellant was confined in the Dallas County jail.


3
After holding an evidentiary hearing, the court below found (1) that appellant had applied for habeas corpus relief in the Texas trial court asserting the same grounds for relief, (2) that an evidentiary hearing had been held, and (3) that relief had been denied.  The court below further found that an appeal from the state habeas corpus proceeding was pending in the Texas Court of Criminal Appeals.  The district court therefore denied relief for failure to exhaust state remedies.  We agree.  28 U.S.C. 2254; Perry v. Decker, 5 Cir. 1969,  415 F.2d 773; Wilson v. Beto, 5 Cir. 1969, 415 F.2d 774; Bruce v. Beto, 5 Cir. 1968, 396 F.2d 212.  The judgment below is affirmed.


4
Affirmed.



1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c)(2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5th Cir.1969, 412 F.2d 981